Citation Nr: 0316148	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  02-01 147	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The appellant served in the New Mexico National Guard for 
over four years between July 1965 and October 1969.  He had 
one period of active duty for training (ACDUTRA) from May 23, 
1966 to October 1, 1966.  He also served in the Colorado 
National Guard until October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 determination from the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In connection with his appeal the 
appellant testified before the undersigned sitting in 
Albuquerque, New Mexico in September 2002; a transcript of 
that hearing is associated with the claims file.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The appellant served in the National Guard, to include an 
ACDUTRA period from May 23, 1966 to October 1, 1966; he had 
no active duty service.

3.  The appellant was not discharged or released from 
National Guard service as a result of a service-connected 
disability, and there is no competent evidence of any 
disability existing at the time of discharge.


CONCLUSION OF LAW

The appellant does not meet the basic eligibility 
requirements for nonservice-connected pension benefits.  38 
U.S.C.A. §§ 101(2), (21), (24), 1521 (West 2002); 38 C.F.R. 
§§ 3.3, 3.6 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the claim decided herein.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
this claim was most recently considered by the RO.  The 
record reflects that in a statement of the case and a 
supplement thereto the appellant was advised of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, and the reasons for its determination.  
Specifically, the appellant has been informed that his 
ACDUTRA and other service in the National Guard is non-
qualifying for the purposes of establishing eligibility for 
nonservice-connected pension benefits.  He has also been 
informed of the alternative ways to establish eligibility for 
the benefit sought, to include based on discharge by reason 
of disability.  In that regard, the claims file reflects that 
the RO has separately adjudicated the appellant's 
compensation claims, with a negative result, and that 
appropriate action is being taken with respects to those 
claims.  Finally, in a letter dated in February 2002, the 
appellant was specifically advised of the impact of the VCAA 
on his claim and advised of the information needed from him 
to enable the RO to obtain evidence in support of his claim, 
the assistance that VA would provide in obtaining evidence on 
his behalf, and the evidence that he should submit if he did 
not desire VA's assistance in obtaining such evidence.  Based 
on the above, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the claims files contain the 
appellant's service personnel and medical records, as well as 
post-service medical records the appellant has identified as 
potentially relevant to his claim.  Neither the appellant nor 
his representative has identified any other evidence or 
information which could be obtained to substantiate the 
claim.  Here the Board notes that at the time of the 
September 2002 hearing the appellant's representative 
mentioned providing the appellant with forms for a correction 
of military records.  A review of the appellant's testimony 
shows, however, that the appellant is not in disagreement 
with the official dates of service or ACDUTRA period verified 
by military sources, rather disagreeing with whether such 
service should be deemed qualifying for pension eligibility 
purposes.  As such, and based on consideration of the 
information already confirmed by official military sources, 
the Board finds there is no reasonable possibility that 
additional development would reasonably substantiate the 
appellant's claim.  The Board is thus satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.

Analysis

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from nonservice-connected 
disabilities that are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  An appellant meets the service 
requirements of this section if he or she served in the 
active military, naval, or air service (1) for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see 
also 38 C.F.R. § 3.6, which defines active duty, ACDUTRA and 
INACDUTRA.  

The appellant in this case maintains that he is entitled to 
VA nonservice-connected disability pension benefits based on 
his New Mexico and Colorado National Guard service.  The 
threshold question that must be resolved in this appeal is, 
therefore, whether the appellant served at least ninety days 
of active military service during a period of war.  The 
appellant must establish that he is a "veteran", as defined 
by VA laws and regulations, by a preponderance of the 
evidence.  Laruan v. West, 11 Vet. App. 80, 84 (1998), citing 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

In this case, official service records verify only one period 
of ACDUTRA, from May 23, 1966, to October 1, 1966.  Although 
the appellant, in connection with his personal hearings, has 
argued that he actively served with both the New Mexico and 
Colorado National Guards, he does not offer any contradictory 
evidence as to there having been only one official period of 
ACDUTRA.  The verified ACDUTRA period is a period of over 90 
days, and, moreover, occurred during a defined period of war, 
the Vietnam era, beginning August 5, 1964 and ending May 7, 
1975.  38 U.S.C.A. § 101(11) and (29)(B) (West 2002); 
38 C.F.R. § 3.2(f) (2002).  However, 38 C.F.R. § 3.6(b)(1) 
specifically exempts ACDUTRA from the definition of active 
duty.  



The official military sources have not verified any active 
duty service for the appellant.  Again the Board notes the 
appellant's arguments, to include in his testimony before the 
undersigned, to the effect that he appeared everyday and 
served in the National Guard as a full-time job.  The Board 
emphasizes, however, that it is not free to disregard 
governing laws and regulations that define active duty.  
Service verification acknowledges the dates the appellant 
reports serving in the National Guard, but certifies no 
active duty service.  The service department's determinations 
must be accepted by the Board.  See 38 C.F.R. § 3.203; 
Venturella v. Gober, 10 Vet. App. 340, 341-342 (1997); Duro 
v. Derwinski, 2 Vet. App. 530 (1992).  Thus, based on the 
facts of this case the appellant is not shown to have had any 
active duty for the purposes of establishing pension 
eligibility.

Moreover, the appellant is not shown to have incurred any 
injury or disease during his verified ACDUTRA period or 
otherwise during his New Mexico or Colorado National Guard 
service.  In fact, the official service records include 
discharge and interim examination reports from both the New 
Mexico and Colorado National Guard.  All of the service 
medical evidence is negative for complaints, findings or 
diagnoses of chronic disability and the appellant himself did 
not report such in connection with discharge from either the 
New Mexico or Colorado National Guard.  As such the evidence 
shows that the appellant was not released from such service 
for a service-connected disability and the service evidence 
itself does not show that the appellant had a service-
connected disability that would have warranted a discharge 
for disability at the time of his release from the National 
Guard.  Thus, the appellant's service does not meet the 
definition of active duty or active service under 38 U.S.C.A. 
§ 101(21), (24) or otherwise meet any of the service 
eligibility criteria under 38 U.S.C.A. § 1521(a).  The 
appellant is not a "veteran" as legally defined by 
38 U.S.C.A. § 101(2).  Accordingly, the evidence shows that 
the appellant has no qualifying military service that would 
render him eligible for nonservice-connected pension. 




ORDER

Eligibility for non-service-connected pension is denied.


REMAND

In a decision dated in December 2002, the RO denied 
entitlement to service connection for asthma and for 
degenerative joint disease.  The appellant timely expressed 
disagreement with that rating determination.  The RO has not 
yet issued a statement of the case in response to the 
appellant's notice of disagreement.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
See also VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Accordingly, the case must be returned to the RO for the 
following:

The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to service connection for asthma and for 
degenerative joint disease.  The 
appellant should be advised of the time 
period in which to perfect his appeal.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the appellant 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



